8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 1 of 34 - Page ID # 1016




                         EXHIBIT 3
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 2 of 34 - Page ID # 1017




1818 Market Street | Suite 3600 | Philadelphia, PA 19103
info@bm.net
bergermontague.com
800-424-6690


About Berger Montague

Berger Montague is a full-spectrum class action and complex civil litigation firm, with nationally
known attorneys highly sought after for their legal skills. The firm has been recognized by courts
throughout the country for its ability and experience in handling major complex litigation,
particularly in the fields of antitrust, securities, mass torts, civil and human rights, whistleblower
cases, employment, and consumer litigation. In numerous precedent-setting cases, the firm has
played a principal or lead role.

The National Law Journal selected Berger Montague in 12 out of 14 years (2003-2005, 2007-
2013, 2015-2016) for its “Hot List” of top plaintiffs-oriented litigation firms in the United States.
The select group of law firms recognized each year had done “exemplary, cutting-edge work on
the plaintiffs’ side.” The National Law Journal ended its “Hot List” award in 2017 and replaced it
with “Elite Trial Lawyers,” which Berger Montague has won from 2018-2020. The firm has also
achieved the highest possible rating by its peers and opponents as reported in Martindale-Hubbell
and was ranked as a 2021 “Best Law Firm” by U.S. News - Best Lawyers.

Currently, the firm consists of 67 lawyers; 25 paralegals; and an experienced support staff. Few
firms in the United States have our breadth of practice and match our successful track record in
such a broad array of complex litigation.

History of the Firm

Berger Montague was founded in 1970 by the late David Berger to concentrate on the
representation of plaintiffs in a series of antitrust class actions. David Berger helped pioneer the
use of class actions in antitrust litigation and was instrumental in extending the use of the class
action procedure to other litigation areas, including securities, employment discrimination, civil
and human rights, and mass torts. The firm’s complement of nationally recognized lawyers has
represented both plaintiffs and defendants in these and other areas and has recovered billions of
dollars for its clients. In complex litigation, particularly in areas of class action litigation, Berger
Montague has established new law and forged the path for recovery.

The firm has been involved in a series of notable cases, some of them among the most important
in the last 50 years of civil litigation. For example, the firm was one of the principal counsel for


                                                   1
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 3 of 34 - Page ID # 1018



plaintiffs in the Drexel Burnham Lambert/Michael Milken securities and bankruptcy litigation.
Claimants in these cases recovered approximately $2 billion in the aftermath of the collapse of
the junk bond market and the bankruptcy of Drexel in the late 1980’s. The firm was also among
the principal trial counsel in the Exxon Valdez Oil Spill litigation in Anchorage, Alaska, a trial
resulting in a record jury award of $5 billion against Exxon, later reduced by the U.S. Supreme
Court to $507.5 million. Berger Montague was lead counsel in the School Asbestos Litigation, in
which a national class of secondary and elementary schools recovered in excess of $200 million
to defray the costs of asbestos abatement. The case was the first mass tort property damage
class action certified on a national basis. Berger Montague was also lead/liaison counsel in the
Three Mile Island Litigation arising out of a serious nuclear incident.

Additionally, in the human rights area, the firm, through its membership on the executive
committee in the Holocaust Victim Assets Litigation, helped to achieve a $1.25 billion settlement
with the largest Swiss banks on behalf of victims of Nazi aggression whose deposits were not
returned after the Second World War. The firm also played an instrumental role in bringing about
a $4.37 billion settlement with German industry and government for the use of slave and forced
labor during the Holocaust.

Practice Areas and Case Profiles

Antitrust
In antitrust litigation, the firm has served as lead, co-lead or co-trial counsel on many of the most
significant civil antitrust cases over the last 50 years, including In re Corrugated Container
Antitrust Litigation (recovery in excess of $366 million), the Infant Formula case (recovery of
$125 million), the Brand Name Prescription Drug price-fixing case (settlement of more than
$700 million), the State of Connecticut Tobacco Litigation (settlement of $3.6 billion), the
Graphite Electrodes Antitrust Litigation (settlement of more than $134 million), and the High-
Fructose Corn Syrup Litigation ($531 million).


             Once again, Berger Montague has been selected by Chambers and Partners
             for its 2021 Chambers USA Guide as one of Pennsylvania’s top antitrust firms.
             Chambers USA 2021 states that Berger Montague’s antitrust practice group
             is “a preeminent force in the Pennsylvania antitrust market, offering expert
             counsel to clients from a broad range of industries.”

             The Legal 500, a guide to worldwide legal services providers, ranked Berger
             Montague as a Top Tier Law Firm for Antitrust: Civil Litigation/Class Actions:
             Plaintiff in the United States in its 2020 guide and states that Berger
             Montague’s antitrust department is “well-known for its heavy involvement in
             numerous matters pertaining to manipulation in the financial space.”




                                                 2
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 4 of 34 - Page ID # 1019



      In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation:
       Berger Montague served as co-lead counsel for a national class including millions of
       merchants in the Payment Card Interchange Fee and Merchant Discount Antitrust
       Litigation against Visa, MasterCard, and several of the largest banks in the U.S. (e.g.,
       Chase, Bank of America, and Citi). The lawsuit alleged that merchants paid excessive
       fees to accept Visa and MasterCard cards because the payment cards, individually and
       together with their respective member banks, violated the antitrust laws. The challenged
       conduct included, inter alia, the collective fixing of interchange fees and adoption of rules
       that hindered any competitive pressure by merchants to reduce those fees. The lawsuit
       further alleged that defendants maintained their conspiracy even after both Visa and
       MasterCard changed their corporate forms from joint ventures owned by member banks
       to publicly-owned corporations following commencement of this litigation. On September
       18, 2018, after thirteen years of hard-fought litigation, Visa and MasterCard agreed to pay
       as much as approximately $6.26 billion, but no less than approximately $5.56 billion, to
       settle the case. This result is the largest-ever class action settlement of an antitrust case.
       The settlement received preliminary approval on January 24, 2019. The settlement
       received final approval on December 16, 2019, for approximately $5.6 billion.

      Contant, et al. v. Bank of America Corp., et al.: Berger Montague served as lead class
       counsel in the multistate indirect purchaser antitrust class action Contant, et al. v. Bank of
       America Corp., et al., against 16 of the world’s largest dealer banks. Plaintiffs alleged that
       the defendants colluded to manipulate prices on foreign currency (“FX”) instruments, using
       a number of methods to carry out their conspiracies, including sharing confidential price
       and order information through electronic chat rooms, thereby enabling the defendants to
       coordinate pricing and eliminate price competition. As with prior bank rigging scandals
       involving conspiracies to manipulate prices on other financial instruments, the defendants’
       alleged conspiracy to manipulate FX prices was the subject of numerous governmental
       investigations as well as direct purchaser class actions brought under antitrust federal law.
       However, the Contant action was the first of such cases to bring claims under state indirect
       purchaser antitrust laws on behalf of state-wide classes of retail investors of those financial
       instruments and whose claims have never been redressed. On July 29, 2019, U.S. District
       Judge Lorna G. Schofield granted preliminary approval of a $10 million settlement with
       Citigroup and a $985,000 settlement with MUFG Bank Ltd. On July 17, 2020, the Court
       granted preliminary approval of three settlements with all remaining defendants for a
       combined $12.695 million. Each of the five settlements, totaling $23.63 million, received
       final approval on November 19, 2020.

      In re Dental Supplies Antitrust Litigation: Berger Montague served as co-lead counsel
       for a class of dental practices and dental laboratories in In re Dental Supplies Antitrust
       Litigation, a suit brought against Henry Schein, Inc., Patterson Companies, Inc., and
       Benco Dental Supply Company, the three largest distributors of dental supplies in the
       United States. On September 7, 2018, co-lead counsel announced that they agreed with
       defendants to settle on a classwide basis for $80 million. The settlement received final
       approval on June 24, 2019. The suit alleged that the defendants, who collectively control



                                                 3
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 5 of 34 - Page ID # 1020



       close to 90 percent of the dental supplies and equipment distribution market, conspired to
       restrain trade and fix prices at anticompetitive levels, in violation of the Sherman Act. In
       furtherance of the alleged conspiracy, plaintiffs claimed that the defendants colluded to
       boycott and pressure dental manufacturers, dental distributors, and state dental
       associations that did business with or considered doing business with the defendants’
       lower-priced rivals. The suit claimed that, because of the defendants’ anticompetitive
       conduct, members of the class were overcharged on dental supplies and equipment. In
       the 2019 Fairness Hearing, Judge Brian M. Cogan of the U.S. District Court for the Eastern
       District of New York said: “This is a substantial recovery that has the deterrent effect that
       class actions are supposed to have, and I think it was done because we had really good
       Plaintiffs’ lawyers in this case who were running it.”

      In re Domestic Drywall Antitrust Litigation: Berger Montague served as co-lead
       counsel on behalf of a class of direct purchasers of drywall, in a case alleging that the
       dominant manufacturers of drywall engaged in a conspiracy to fix drywall prices in the
       U.S. and to abolish the industry’s long-standing practice of limiting price increases for the
       duration of a construction project through “job quotes.” Berger Montague represented a
       class of direct purchasers of drywall from defendants for the period from January 1, 2012
       to January 31, 2013. USG Corporation and United States Gypsum Company (collectively,
       “USG”), New NGC, Inc., Lafarge North America Inc., Eagle Materials, Inc., American
       Gypsum Company LLC, TIN Inc. d/b/a Temple-Inland Inc., and PABCO Building Products,
       LLC were named as defendants in this action. On August 20, 2015, the district court
       granted final approval of two settlements—one with USG and the other with TIN Inc.—
       totaling $44.5 million. On December 8, 2016, the district court granted final approval of a
       $21.2 million settlement with Lafarge North America, Inc. On February 18, 2016, the
       district court denied the motions for summary judgment filed by American Gypsum
       Company, New NGC, Inc., Lafarge North America, Inc., and PABCO Building Products.
       On August 23, 2017, the district court granted direct purchaser plaintiffs’ motion for class
       certification. On January 29, 2018, the district court granted preliminary approval of a joint
       settlement with the remaining defendants, New NGC, Inc., Eagle Materials, Inc., American
       Gypsum Company LLC, and PABCO Building Products, LLC, for $125 million. The
       settlement received final approval on July 17, 2018, bringing the total amount of
       settlements for the class to $190.7 million.

   ▪   In re Currency Conversion Fee Antitrust Litigation: Berger Montague, as one of two
       co-lead counsel, spearheaded a class action lawsuit alleging that the major credit cards
       had conspired to fix prices for foreign currency conversion fees imposed on credit card
       transactions. After eight years of litigation, a settlement of $336 million was approved in
       October 2009, with a Final Judgment entered in November 2009. Following the resolution
       of eleven appeals, the District Court, on October 5, 2011, directed distribution of the
       settlement funds to more than 10 million timely filed claimants, among the largest class of
       claimants in an antitrust consumer class action. A subsequent settlement with American
       Express increased the settlement amount to $386 million. (MDL No. 1409 (S.D.N.Y)).




                                                 4
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 6 of 34 - Page ID # 1021



   ▪   In re Marchbanks Truck Service Inc., et al. v. Comdata Network, Inc.: Berger
       Montague was co-lead counsel in this antitrust class action brought on behalf of a class
       of thousands of Independent Truck Stops. The lawsuit alleged that defendant Comdata
       Network, Inc. had monopolized the market for specialized Fleet Cards used by long-haul
       truckers. Comdata imposed anticompetitive provisions in its agreements with Independent
       Truck Stops that artificially inflated the fees Independents paid when accepting the
       Comdata’s Fleet Card for payment. These contractual provisions, commonly referred to
       as anti-steering provisions or merchant restraints, barred Independents from taking
       various competitive steps that could have been used to steer fleets to rival payment cards.
       The settlement for $130 million and valuable prospective relief was preliminary approved
       on March 17, 2014, and finally approved on July 14, 2014. In its July 14, 2014 order
       approving Class Counsel’s fee request, entered contemporaneously with its order finally
       approving the settlement, the Court described this outcome as “substantial, both in
       absolute terms, and when assessed in light of the risks of establishing liability and
       damages in this case.”

   ▪   Ross, et al. v. Bank of America (USA) N.A., et al.: Berger Montague, as lead counsel
       for the cardholder classes, obtained final approval of settlements reached with Chase,
       Bank of America, Capital One and HSBC, on claims that the defendant banks unlawfully
       acted in concert to require cardholders to arbitrate disputes, including debt collections,
       and to preclude cardholders from participating in any class actions. The case was brought
       for injunctive relief only. The settlements remove arbitration clauses nationwide for 3.5
       years from the so-called “cardholder agreements” for over 100 million credit card holders.
       This victory for consumers and small businesses came after nearly five years of hard-
       fought litigation, including obtaining a decision by the Court of Appeals reversing the order
       dismissing the case, and will aid consumers and small businesses in their ability to resist
       unfair and abusive credit card practices. In June 2009, the National Arbitration Forum (or
       “NAF”) was added as a defendant. Berger Montague also reached a settlement with NAF.
       Under that agreement, NAF ceased administering arbitration proceedings involving
       business cards for a period of three and one-half (3.5) years, which relief is in addition to
       the requirements of a Consent Judgment with the State of Minnesota, entered into by the
       NAF on July 24, 2009.

   ▪   Johnson, et al. v AzHHA, et al.: Berger Montague was co-lead counsel in this litigation
       on behalf of a class of temporary nursing personnel, against the Arizona Hospital and
       Healthcare Association, and its member hospitals, for agreeing and conspiring to fix the
       rates and wages for temporary nursing personnel, causing class members to be
       underpaid. The court approved $24 million in settlements on behalf of this class of nurses.
       (Case No. 07-1292 (D. Ariz.)).

The firm has also played a leading role in cases in the pharmaceutical arena, especially in cases
involving the delayed entry of generic competition, having achieved over $2 billion in settlements
in such cases over the past decade, including:




                                                 5
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 7 of 34 - Page ID # 1022



   ▪   In re: Namenda Direct Purchaser Antitrust Litigation: Berger Montague is co-lead
       counsel for the class in this antitrust action brought on behalf of a class of direct
       purchasers of branded and/or generic Namenda IR and/or branded Namenda XR. It
       settled for $750 million on the very eve of trial. The $750 million settlement received final
       approval on May 27, 2020, and is the largest single-defendant settlement ever for a case
       alleging delayed generic competition. (Case No. 15-cv-7488 (S.D.N.Y.)).

   ▪   King Drug Co. v. Cephalon, Inc.: Berger Montague played a major role (serving on the
       executive committee) in this antitrust class action on behalf of direct purchasers of the
       prescription drug Provigil (modafinil). After nine years of hard-fought litigation, the court
       approved a $512 million partial settlement, then the largest settlement ever for a case
       alleging delayed generic competition. (Case No. 2:06-cv-01797 (E.D. Pa.)). Subsequent
       non-class settlements pushed the total settlement figure even higher.

   ▪   In re Aggrenox Antitrust Litigation: Berger Montague represented a class of direct
       purchasers of Aggrenox in in an action alleging that defendants delayed the availability of
       less expensive generic Aggrenox through, inter alia, unlawful reverse payment
       agreements. The case settled for $146 million. (Case No. 14-02516 (D. Conn.)).

   ▪   In re Asacol Antitrust Litigation: The firm served as class counsel for direct purchasers
       of Asacol HS and Delzicol in a case alleging that defendants participated in a scheme to
       block generic competition for the ulcerative colitis drug Asacol. The case settled for $15
       million. (Case No. 15-cv-12730-DJC (D. Mass.)).

   ▪   In re Celebrex (Celecoxib) Antitrust Litigation: The firm represented a class of direct
       purchasers of brand and generic Celebrex (celecoxib) in an action alleging that Pfizer, in
       violation of the Sherman Act, improperly obtained a patent for Celebrex from the U.S.
       Patent and Trademark Office in a scheme to unlawfully extend patent protection and delay
       market entry of generic versions of Celebrex. The case settled for $94 million. (Case No.
       14-cv-00361 (E.D. VA.)).

   ▪   In re DDAVP Direct Purchaser Antitrust Litigation: Berger Montague served as co-lead
       counsel in a case that charged defendants with using sham litigation and a fraudulently
       obtained patent to delay the entry of generic versions of the prescription drug DDAVP.
       Berger Montague achieved a $20.25 million settlement only after winning a precedent-
       setting victory before the United States Court of Appeals for the Second Circuit that ruled
       that direct purchasers had standing to recover overcharges arising from a patent-holder’s
       misuse of an allegedly fraudulently obtained patent. (Case No. 05-2237 (S.D.N.Y.)).

   ▪   In re K-Dur Antitrust Litigation: Berger Montague served as co-lead counsel for the
       class in this long-running antitrust litigation. Berger Montague litigated the case before the
       Court of Appeals and won a precedent-setting victory and continued the fight before the
       Supreme Court. On remand, the case settled for $60.2 million. (Case No. 01-1652
       (D.N.J.)).




                                                 6
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 8 of 34 - Page ID # 1023



   ▪   In re Loestrin 24 Fe Antitrust Litigation: Berger Montague served as co-lead counsel
       for the class of direct purchasers of brand Loestrin, generic Loestrin, and/or brand
       Minastrin. The direct purchaser class alleged that defendants violated federal antitrust
       laws by unlawfully impairing the introduction of generic versions of the prescription drug
       Loestrin 24 Fe. The case settled shortly before trial for $120 million (Case No. 13-md-
       2472) (D.R.I.).

   ▪   Meijer, Inc., et al. v. Abbott Laboratories: Berger Montague served as co-lead counsel
       in a class action on behalf of pharmaceutical wholesalers and pharmacies charging Abbott
       Laboratories with illegally maintaining monopoly power and overcharging purchasers in
       violation of the federal antitrust laws. Plaintiffs alleged that Abbott had used its monopoly
       with respect to its anti-HIV medicine Norvir (ritonavir) to protect its monopoly power for
       another highly profitable Abbott HIV drug, Kaletra. This antitrust class action settled for
       $52 million after four days of a jury trial in federal court in Oakland, California. (Case No.
       07-5985 (N.D. Cal.)).

   ▪   Mylan Pharmaceuticals, Inc. v. Warner Chilcott Public Ltd. Co.: Berger Montague
       served as co-lead counsel in a case challenging Warner Chilcott’s alleged anticompetitive
       practices with respect to the branded drug Doryx. The case settled for $15 million. (Case
       No. 2:12-cv-03824 (E.D. Pa.)).

   ▪   In re Oxycontin Antitrust Litigation: Berger Montague served as co-lead counsel on
       behalf of direct purchasers of the prescription drug Oxycontin. The case settled in 2011
       for $16 million. (Case No. 1:04-md-01603 (S.D.N.Y)).

   ▪   In re Prandin Direct Purchaser Antitrust Litigation: Berger Montague served as co-
       lead counsel and recovered $19 million on behalf of direct purchasers of the diabetes
       medication Prandin. (Case No. 2:10-cv-12141 (E.D. Mich.)).

   ▪   Rochester Drug Co-Operative, Inc. v. Braintree Labs., Inc.: Berger Montague served
       as co-lead counsel on behalf of direct purchasers alleging sham litigation led to the delay
       of generic forms of the brand drug Miralax. The case settled for $17.25 million. (Case No.
       07-142 (D. Del.)).

   ▪   In re Skelaxin Antitrust Litigation: Berger Montague was among a small group of firms
       litigating on behalf of direct purchasers of the drug Skelaxin. The case settled for $73
       million. (Case No. 2:12-cv-83 / 1:12-md-02343) (E.D. Tenn.)).

   ▪   In re Solodyn Antitrust Litigation: Berger Montague served as co-lead counsel
       representing a class of direct purchasers of brand and generic Solodyn (extended-release
       minocycline hydrochloride tablets) alleging that defendants entered into agreements not
       to compete in the market for extended-release minocycline hydrochloride tablets in
       violation of the Sherman Act. With a final settlement on the eve of trial, the case settled
       for a total of more than $76 million. (Case No. 14-MD-2503-DJC (D. Mass.)).



                                                 7
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 9 of 34 - Page ID # 1024




   ▪   In re Tricor Antitrust Litigation: Berger Montague was one of a small group of counsel
       in a case alleging that the manufacturer of this drug was paying its competitors to refrain
       from introducing less expensive generic versions of Tricor. The case settled for $250
       million. (No. 05-340 (D. Del.)).

   ▪   In re Wellbutrin XL Antitrust Litigation: Berger Montague served as co-lead counsel for
       a class of direct purchasers of the antidepressant Wellbutrin XL. A settlement of $37.5
       million was reached with Valeant Pharmaceuticals (formerly Biovail), one of two
       defendants in the case. (Case No. 08-cv-2431 (E.D. Pa.)).

Commercial Litigation
Berger Montague helps business clients achieve extraordinary successes in a wide variety of
complex commercial litigation matters. Our attorneys appear regularly on behalf of clients in high
stakes federal and state court commercial litigation across the United States. We work with our
clients to develop a comprehensive and detailed litigation plan, and then organize, allocate and
deploy whatever resources are necessary to successfully prosecute or defend the case.

   ▪   Robert S. Spencer, et al. v. The Arden Group, Inc., et al.: Berger Montague represented
       an owner of limited partnership interests in several commercial real estate partnerships in
       a lawsuit against the partnerships’ general partner. The terms of the settlement are subject
       to a confidentiality agreement. (Aug. Term, 2007, No. 02066 (Pa. Ct. Com. Pl., Phila. Cty.
       - Commerce Program)).

   ▪   Forbes v. GMH: Berger Montague represented a private real estate developer/investor
       who sold a valuable apartment complex to GMH for cash and publicly-held securities. The
       case which claimed securities fraud in connection with the transaction settled for a
       confidential sum which represented a significant portion of the losses experienced. (No.
       07-cv-00979 (E.D. Pa.)).

Commodities & Financial Instruments
Berger Montague ranks among the country’s preeminent firms for managing and trying complex
Commodities & Financial Instruments related cases on behalf of individuals and as class actions.
The firm’s commodities clients include individual hedge and speculation traders, hedge funds,
energy firms, investment funds, and precious metals clients.

      In re Peregrine Financial Group Customer Litigation: Berger Montague served as co-
       lead counsel in a class action which helped deliver settlements worth more than $75
       million on behalf of former customers of Peregrine Financial Group, Inc., in litigation
       against U.S. Bank, N.A., and JPMorgan Chase Bank, N.A., arising from Peregrine’s
       collapse in July 2012. The lawsuit alleges that both banks breached legal duties by
       allowing Peregrine’s owner to withdraw and put millions of dollars in customer funds to
       non-customer use. (No. 1:12-cv-5546)




                                                8
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 10 of 34 - Page ID # 1025



   ▪   In re MF Global Holdings Ltd. Investment Litigation: Berger Montague is one of two
       co-lead counsel that represented thousands of commodities account holders who fell
       victim to the alleged massive theft and misappropriation of client funds at the former major
       global commodities brokerage firm MF Global. Berger Montague reached a variety of
       settlements, including with JPMorgan Chase Bank, the MF Global SIPA Trustee, and the
       CME Group, that collectively helped to return approximately $1.6 billion to the
       class. Ultimately, class members received more than 100% of the funds allegedly
       misappropriated by MF Global even after all fees and expenses. (No. 11-cv-07866
       (S.D.N.Y.).

   ▪   In re Commodity Exchange, Inc., Gold Futures and Options Trading Litigation:
       Berger Montague is one of two co-lead counsel representing traders of traders of gold-
       based derivative contracts, physical gold, and gold-based securities against The Bank of
       Nova Scotia, Barclays Bank plc, Deutsche Bank AG, HSBC Bank plc, Société Générale
       and the London Gold Market Fixing Limited. Plaintiffs allege that the defendants, members
       of the London Gold Market Fixing Limited, which sets an important benchmark price for
       gold, conspired to manipulate this benchmark for their collective benefit. (1:14-md-02548
       (S.D.N.Y.)).

   ▪   In re Libor-Based Financial Instruments Antitrust Litigation: Berger Montague
       represents exchange-based investors in this sprawling litigation alleging a conspiracy
       among many of the world’s largest banks to manipulate the key LIBOR benchmark rate.
       LIBOR plays an important role in valuing trillions of dollars of financial instruments
       worldwide. The case, filed in 2011, alleges that the banks colluded to misreport and
       manipulate LIBOR rates for their own benefit. The banks’ conduct damaged, among
       others, exchange-based investors who transacted in Eurodollar futures and options on the
       CME between 2005 and 2010. Eurodollar futures and options are keyed to LIBOR and are
       the world’s most heavily traded short-term interest rate contracts. Following years of hotly
       contested litigation on behalf of these exchange-based investors, Berger Montague and
       its co-counsel achieved settlements with seven banks totaling more than $180 million. In
       September 2019, the Court granted preliminary approval of a plan of distribution for these
       settlement funds. A final approval hearing on the settlement is scheduled in September
       2020. (No. 1:11-md-02262-NRB (S.D.N.Y.)).

Consumer Protection
Berger Montague’s Consumer Protection Group protects consumers when they are injured by
false or misleading advertising, defective products, data privacy breaches, and various other
unfair trade practices. Consumers too often suffer the brunt of corporate wrongdoing, particularly
in the area of false or misleading advertising, defective products, and data or privacy breaches.




                                                9
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 11 of 34 - Page ID # 1026



   ▪   In re Public Records Fair Credit Reporting Act Litigation: Berger Montague is class
       counsel in three class action settlements involving how the big three credit bureaus,
       Experian, TransUnion, and Equifax, report public records, including tax liens and civil
       judgments. The settlements provide groundbreaking injunctive relief valued at over $100
       billion and provide a streamlined process for consumers to receive uncapped monetary
       payments for claims related to inaccurate reporting of public records.

   ▪   In re: CertainTeed Fiber Cement Siding Litigation: The firm, as one of two Co-Lead
       Counsel firms obtained a settlement of more than $103 million in this multidistrict products
       liability litigation concerning CertainTeed Corporation’s fiber cement siding, on behalf of a
       nationwide class. (MDL No. 2270 (E.D. Pa.)).

   ▪   Countrywide Predatory Lending Enforcement Action: Berger Montague advised the
       Ohio Attorney General (and several other state attorneys general) regarding predatory
       lending in a landmark law enforcement proceeding against Countrywide (and its parent,
       Bank of America) culminating in 2008 in mortgage-related modifications and other relief
       for borrowers across the country valued at some $8.6 billion.

   ▪   In re Experian Data Breach Litigation: Berger Montague served on the Executive
       Committee of this class action lawsuit that arose from a 2015 data breach at Experian in
       which computer hackers stole personal information including Social Security numbers and
       other sensitive personal information for approximately 15 million consumers. The
       settlement is valued at over $170 million. It consisted of $22 million for a non-reversionary
       cash Settlement Fund; $11.7 million for Experian’s remedial measures implemented in
       connection with the lawsuit; and two years of free credit monitoring and identity theft
       insurance. The aggregate value of credit monitoring claimed by class members during the
       claims submission process exceeded $138 million, based on a $19.99 per month retail
       value of the service.

   ▪   In re Pet Foods Product Liability Litigation: The firm served as one of plaintiffs’ co-lead
       counsel in this multidistrict class action suit seeking to redress the harm resulting from the
       manufacture and sale of contaminated dog and cat food. The case settled for $24 million.
       Many terms of the settlement are unique and highly beneficial to the class, including
       allowing class members to recover up to 100% of their economic damages without any
       limitation on the types of economic damages they may recover. (1:07-cv-02867 (D.N.J.),
       MDL Docket No. 1850 (D.N.J.)).

   ▪   In re TJX Companies Retail Security Breach Litigation: The firm served as co-lead
       counsel in this multidistrict litigation brought on behalf of individuals whose personal and
       financial data was compromised in the then-largest theft of personal data in history. The
       breach involved more than 45 million credit and debit card numbers and 450,000
       customers’ driver’s license numbers. The case was settled for benefits valued at over $200
       million. Class members whose driver’s license numbers were at risk were entitled to 3
       years of credit monitoring and identity theft insurance (a value of $390 per person based



                                                10
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 12 of 34 - Page ID # 1027



       on the retail cost for this service), reimbursement of actual identity theft losses, and
       reimbursement of driver’s license replacement costs. Class members whose credit and
       debit card numbers were at risk were entitled to cash of $15-$30 or store vouchers of $30-
       $60. (No. 1:07-cv-10162-WGY, (D. Mass.)).

   ▪   In re: Heartland Payment Systems, Inc. Customer Data Security Breach Litigation:
       The firm served on the Executive Committee of this multidistrict litigation and obtained a
       settlement of cash and injunctive relief for a class of 130 million credit card holders whose
       credit card information was stolen by computer hackers. The breach was the largest
       known theft of credit card information in history. (No. 4:09-MD-2046 (S.D. Tex. 2009)).

   ▪   In re: Countrywide Financial Corp. Customer Data Security Breach Litigation: The
       firm served on the Executive Committee of this multidistrict litigation and obtained a
       settlement for a class of 17 million individuals whose personal information was at risk when
       a rogue employee sold their information to unauthorized third parties. Settlement benefits
       included: (i) reimbursement of several categories of out-of-pocket costs; (ii) credit
       monitoring and identity theft insurance for 2 years for consumers who did not accept
       Countrywide’s prior offer of credit monitoring; and (iii) injunctive relief. The settlement was
       approved by the court in 2010. (3:08-md-01998-TBR (W.D. Ky. 2008)).

   ▪   In re Educational Testing Service Praxis Principles of Learning and Teaching:
       Grades 7-12 Litigation: The firm served on the plaintiffs’ steering committee and obtained
       an $11.1 million settlement in 2006 on behalf of persons who were incorrectly scored on
       a teacher’s licensing exam. (MDL No. 1643 (E.D. La.)).

   ▪   Salvucci v. Volkswagen of America, Inc. d/b/a Audi of America, Inc.: The firm served
       as co-lead counsel in litigation brought on behalf of a nationwide class alleging that
       defendants failed to disclose that its vehicles contained defectively designed timing belt
       tensioners and associated parts and that defendants misrepresented the appropriate
       service interval for replacement of the timing belt tensioner system. After extensive
       discovery, a settlement was reached. (Docket No. ATL-1461-03 (N.J. Sup. Ct. 2007)).

Corporate Governance and Shareholder Rights
Berger Montague protects the interests of individual and institutional investors in shareholder
derivative actions in state and federal courts across the United States. Our attorneys help
individual and institutional investors reform poor corporate governance, as well as represent them
in litigation against directors of a company for violating their fiduciary duty or provide guidance on
shareholder rights.

      Emil Rossdeutscher and Dennis Kelly v. Viacom: The firm, as lead counsel, obtained
       a settlement resulting in a fund of $14.25 million for the class. (C.A. No. 98C-03-091 (JEB)
       (Del. Super. Ct.)).




                                                 11
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 13 of 34 - Page ID # 1028



      Fox v. Riverview Realty Partners, f/k/a Prime Group Realty Trust, et al.: The firm, as
       lead counsel, obtained a settlement resulting in a fund of $8.25 million for the class.

Employee Benefits & ERISA
Berger Montague represents employees who have claims under the federal Employee Retirement
Income Security Act. We litigate cases on behalf of employees whose 401(k) and pension
investments have suffered losses as a result of the breach of fiduciary duties by plan
administrators and the companies they represent. Berger Montague has recovered hundreds of
millions of dollars in lost retirement benefits for American workers and retirees, and also gained
favorable changes to their retirement plans.

   ▪   Diebold v. Northern Trust Investments, N.A.: As co-lead counsel in this ERISA breach
       of fiduciary duty case, the firm secured a $36 million settlement on behalf of participants
       in retirement plans who participated in Northern Trust’s securities lending program.
       Plaintiffs alleged that defendants breached their ERISA fiduciary duties by failing to
       manage properly two collateral pools that held cash collateral received from the securities
       lending program. The settlement represented a recovery of more than 25% of alleged
       class member losses. (No. 1:09-cv-01934 (N.D. Ill.)).

   ▪   Glass Dimensions, Inc. v. State Street Bank & Trust Co.: The firm served as co-lead
       counsel in this ERISA case that alleged that defendants breached their fiduciary duties to
       the retirement plans it managed by taking unreasonable compensation for managing the
       securities lending program in which the plans participated. After the court certified a class
       of the plans that participated in the securities lending program at issue, the case settled
       for $10 million on behalf of 1,500 retirement plans that invested in defendants’ collective
       investment funds. (No. 1:10-cv-10588-DPW (D. Mass)).

   ▪   In re Eastman Kodak ERISA Litigation: The firm served as class counsel in this ERISA
       breach of fiduciary duty class action which alleged that defendants breached their fiduciary
       duties to Kodak retirement plan participants by allowing plan investments in Kodak
       common stock. The case settled for $9.7 million. (Master File No. 6:12-cv-06051-DGL
       (W.D.N.Y.)).

   ▪   Lequita Dennard v. Transamerica Corp. et al.: The firm served as counsel to plan
       participants who alleged that they suffered losses when plan fiduciaries failed to act solely
       in participants’ interests, as ERISA requires, when they selected, removed and monitored
       plan investment options. The case settled for structural changes to the plan and $3.8
       million monetary payment to the class. (Civil Action No. 1:15-cv-00030-EJM (N.D. Iowa)).

Employment & Unpaid Wages
The Berger Montague Employment & Unpaid Wages Department works tirelessly to safeguard
the rights of employees and devotes all of their energies to helping the firm’s clients achieve their
goals. Our attorneys’ understanding of federal and state wage and hour laws, federal and state
civil rights and discrimination laws, ERISA, the WARN Act, laws protecting whistleblowers, such



                                                 12
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 14 of 34 - Page ID # 1029



as federal and state False Claims Acts, and other employment laws, allows us to develop creative
strategies to vindicate our clients’ rights and help them secure the compensation to which they
are entitled.

Berger Montague is at the forefront of class action litigation, seeking remedies for employees
under the Fair Labor Standards Act, state wage and hour law, breach of contract, unjust
enrichment, and other state common law causes of action.

Berger Montague’s Employment & Unpaid Wages Group, which is chaired by Managing
Shareholder Shanon Carson, is repeatedly recognized for outstanding success in effectively
representing its clients. In 2015, The National Law Journal selected Berger Montague as the top
plaintiffs’ law firm in the Employment Law category at the Elite Trial Lawyers awards ceremony.
Portfolio Media, which publishes Law360, also recognized Berger Montague as one of the eight
Top Employment Plaintiffs’ Firms in 2009.

Representative cases include the following:

   ▪   Fenley v. Wood Group Mustang, Inc: The firm served as lead counsel and obtained a
       settlement of $6.25 million on behalf of a class of oil and gas inspectors who allegedly did
       not receive overtime compensation for hours worked in excess of 40 per week. (Civil
       Action No. 2:15-cv-326 (S.D. Ohio)).

   ▪   Sanders v. The CJS Solutions Group, LLC: The firm served as co-lead counsel and
       obtained a settlement of $3.24 million on behalf of a class of IT healthcare consultants
       who allegedly did not receive overtime premiums for hours worked in excess of 40 per
       week. (Civil Action No. 17-3809 (S.D.N.Y.)).

   ▪   Gundrum v. Cleveland Integrity Services, Inc.: The firm served as lead counsel and
       obtained a settlement of $4.5 million on behalf of a class of oil and gas inspectors who
       allegedly did not receive overtime compensation for hours worked in excess of 40 per
       week. (Civil Action No. 4:17-cv-55 (N.D. Okl.)).

   ▪   Fenley v. Applied Consultants, Inc.: The firm served as lead counsel and obtained a
       settlement of $9.25 million on behalf of a class of oil and gas inspectors who allegedly did
       not receive overtime compensation for hours worked in excess of 40 per week. (Civil
       Action No. 2:15-cv-259 (W.D. Pa.)).

   ▪   Acevedo v. Brightview Landscapes, LLC: The firm served as co-lead counsel and
       obtained a settlement of $6.95 million on behalf of a class of landscaping crew members
       who allegedly did not receive proper overtime premiums for hours worked in excess of 40
       per week. (Civil Action No. 3:13-cv-02529 (M.D. Pa.)).

   ▪   Jantz v. Social Security Administration: The firm served as co-lead counsel and
       obtained a settlement on behalf of employees with targeted disabilities (“TDEs”) alleged


                                               13
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 15 of 34 - Page ID # 1030



       that SSA discriminated against TDEs by denying them promotional and other career
       advancement opportunities. The settlement was reached after more than ten years of
       litigation, and the Class withstood challenges to class certification on four separate
       occasions. The settlement includes a monetary fund of $9.98 million and an
       unprecedented package of extensive programmatic changes valued at approximately $20
       million. (EEOC No. 531-2006-00276X (2015)).

   ▪   Ciamillo v. Baker Hughes, Incorporated: The firm served as lead counsel and obtained
       a settlement of $5 million on behalf of a class of oil and gas workers who allegedly did not
       receive any overtime compensation for working hours in excess of 40 per week. (Civil
       Action No. 14-cv-81 (D. Alaska)).

   ▪   Salcido v. Cargill Meat Solutions Corp.: The firm served as co-lead counsel and
       obtained a settlement of $7.5 million on behalf of a class of thousands of employees of
       Cargill Meat Solutions Corp. alleging that they were forced to work off-the-clock and during
       their breaks. This is one of the largest settlements of this type of case involving a single
       plant in U.S. history. (Civil Action Nos. 1:07-cv-01347-LJO-GSA and 1:08-cv-00605-LJO-
       GSA (E.D. Cal.)).

   ▪   Chabrier v. Wilmington Finance, Inc.: The firm served as co-lead counsel and obtained
       a settlement of $2,925,000 on behalf of loan officers who worked in four offices to resolve
       claims for unpaid overtime wages. A significant opinion issued in the case is Chabrier v.
       Wilmington Finance, Inc., 2008 WL 938872 (E.D. Pa. April 04, 2008) (denying the
       defendant’s motion to decertify the class). (No. 06-4176 (E.D. Pa.)).

   ▪   Bonnette v. Rochester Gas & Electric Co.: The firm served as co-lead counsel and
       obtained a settlement of $2 million on behalf of a class of African American employees
       of Rochester Gas & Electric Co. to resolve charges of racial discrimination in hiring, job
       assignments, compensation, promotions, discipline, terminations, retaliation, and a
       hostile work environment. (No. 07-6635 (W.D.N.Y.)).

Environment & Public Health
Berger Montague lawyers are trailblazers in the fields of environmental class action litigation and
mass torts. Our attorneys have earned their reputation in the fields of environmental litigation and
mass torts by successfully prosecuting some of the largest, most well-known cases of our time.
Our Environment & Public Health Group also prosecutes significant claims for personal injury,
commercial losses, property damage, and environmental response costs. In 2016, Berger
Montague was named an Elite Trial Lawyer Finalist in special litigation (environmental) by The
National Law Journal.

   ▪   Cook v. Rockwell International Corporation: In February 2006, the firm won a $554
       million jury verdict on behalf of thousands of property owners whose homes were exposed
       to plutonium from the former Rocky Flats nuclear weapons site northwest of Denver,
       Colorado. Judgment in the case was entered by the court in June 2008 which, with


                                                14
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 16 of 34 - Page ID # 1031



       interest, totaled $926 million. Recognizing this tremendous achievement, the Public
       Justice Foundation bestowed its prestigious Trial Lawyer of the Year Award for 2009 on
       Merrill G. Davidoff, David F. Sorensen, and the entire trial team for their “long and hard-
       fought” victory against “formidable corporate and government defendants.” (No. 90-cv-
       00181-JLK (D. Colo.)). The jury verdict in that case was vacated on appeal in 2010, but
       on a second trip to the Tenth Circuit, Plaintiffs secured a victory in 2015, with the case
       then being sent back to the district court. A $375 million settlement was reached in May
       2016, and final approval by the district court was obtained in April 2017.

   ▪   In re Exxon Valdez Oil Spill Litigation: On September 16, 1994, a jury trial of several
       months duration resulted in a record punitive damages award of $5 billion against the
       Exxon defendants as a consequence of one of the largest oil spills in U.S. history. The
       award was reduced to $507.5 million pursuant to a Supreme Court decision. David Berger
       was co-chair of the plaintiffs’ discovery committee (appointed by both the federal and state
       courts). Harold Berger served as a member of the organizing case management
       committee. H. Laddie Montague was specifically appointed by the federal court as one of
       the four designated trial counsel. Both Mr. Montague and Peter Kahana shared (with the
       entire trial team) the 1995 “Trial Lawyer of the Year Award” given by the Trial Lawyers for
       Public Justice. (No. A89-0095-CVCHRH (D. Alaska)).

   ▪   Drayton v. Pilgrim’s Pride Corp.: The firm served as counsel in a consolidation of
       wrongful death and other catastrophic injury cases brought against two manufacturers of
       turkey products, arising out of a 2002 outbreak of Listeria Monocytogenes in the
       Northeastern United States, which resulted in the recall of over 32 million pounds of turkey
       – the second largest meat recall in U.S. history at that time. A significant opinion issued in
       the case is Drayton v. Pilgrim’s Pride Corp., 472 F. Supp. 2d 638 (E.D. Pa. 2006) (denying
       the defendants’ motions for summary judgment and applying the alternative liability
       doctrine). All of the cases settled on confidential terms in 2006. (No. 03-2334 (E.D. Pa.)).

   ▪   In re Three Mile Island Litigation: As lead/liaison counsel, the firm successfully litigated
       the case and reached a settlement in 1981 of $25 million in favor of individuals,
       corporations and other entities suffering property damage as a result of the nuclear
       incident involved. (C.A. No. 79-0432 (M.D. Pa.)).

Insurance Fraud
When insurance companies and affiliated financial services entities engage in fraudulent,
deceptive or unfair practices, Berger Montague helps injured parties recover their losses. We
focus on fraudulent, deceptive and unfair business practices across all lines of insurance and
financial products and services sold by insurers and their affiliates, which include annuities,
securities and other investment vehicles.

   ▪   Spencer v. Hartford Financial Services Group, Inc.: The firm, together with co-counsel,
       prosecuted this national class action against The Hartford Financial Services Group, Inc.
       and its affiliates in the United States District Court for the District of Connecticut (Spencer



                                                 15
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 17 of 34 - Page ID # 1032



       v. Hartford Financial Services Group, Inc., Case No. 05-cv-1681) on behalf of
       approximately 22,000 claimants, each of whom entered into structured settlements with
       Hartford property and casualty insurers to settle personal injury and workers’
       compensation claims. To fund these structured settlements, the Hartford property and
       casualty insurers purchased annuities from their affiliate, Hartford Life. By purchasing the
       annuity from Hartford Life, The Hartford companies allegedly were able to retain up to
       15% of the structured amount of the settlement in the form of undisclosed costs,
       commissions and profit - all of which was concealed from the settling claimants. On March
       10, 2009, the U.S. District Court certified for trial claims on behalf of two national
       subclasses for civil RICO and fraud (256 F.R.D. 284 (D. Conn. 2009)). On October 14,
       2009, the Second Circuit Court of Appeals denied The Hartford’s petition for interlocutory
       appeal under Federal Rule of Civil Procedure 23(f). On September 21, 2010, the U.S.
       District Court entered judgment granting final approval of a $72.5 million cash settlement.

   ▪   Nationwide Mutual Insurance Company v. O’Dell: The firm, together with co-counsel,
       prosecuted this class action against Nationwide Mutual Insurance Company in West
       Virginia Circuit Court, Roane County (Nationwide Mutual Insurance Company v. O’Dell,
       Case No. 00-C-37), on behalf of current and former West Virginia automobile insurance
       policyholders, which arose out of Nationwide’s failure, dating back to 1993, to offer
       policyholders the ability to purchase statutorily-required optional levels of underinsured
       (“UIM”) and uninsured (“UM”) motorist coverage in accordance with West Virginia Code
       33-6-31. The court certified a trial class seeking monetary damages, alleging that the
       failure to offer these optional levels of coverage, and the failure to provide increased first
       party benefits to personal injury claimants, breached Nationwide’s insurance policies and
       its duty of good faith and fair dealing, and violated the West Virginia Unfair Trade Practices
       Act. On June 25, 2009, the court issued final approval of a settlement that provided a
       minimum estimated value of $75 million to Nationwide auto policyholders and their
       passengers who were injured in an accident or who suffered property damage.

Predatory Lending and Borrowers’ Rights
Berger Montague’s attorneys fight vigorously to protect the rights of borrowers when they are
injured by the practices of banks and other financial institutions that lend money or service
borrowers’ loans. Berger Montague has successfully obtained multi-million-dollar class action
settlements for nationwide classes of borrowers against banks and financial institutions and works
tirelessly to protect the rights of borrowers suffering from these and other deceptive and unfair
lending practices.

   ▪   Coonan v. Citibank, N.A.: The firm, as Co-Lead Counsel, prosecuted this national class
       action against Citibank and its affiliates in the United States District Court for the Northern
       District of New York concerning alleged kickbacks Citibank received in connection with its
       force-placed insurance programs. The firm obtained a settlement of $122 million on behalf
       of a class of hundreds of thousands of borrowers.




                                                 16
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 18 of 34 - Page ID # 1033



   ▪   Arnett v. Bank of America, N.A.: The firm, as Co-Lead Counsel, prosecuted this national
       class action against Bank of America and its affiliates in the United States District Court
       for the District of Oregon concerning alleged kickbacks received in connection with its
       force-placed flood insurance program. The firm obtained a settlement of $31 million on
       behalf of a class of hundreds of thousands of borrowers.

   ▪   Clements v. JPMorgan Chase Bank, N.A.: The firm, as Co-Lead Counsel, prosecuted
       this national class action against JPMorgan Chase and its affiliates in the United States
       District Court for the Northern District of California concerning alleged kickbacks received
       in connection with its force-placed flood insurance program. The firm obtained a
       settlement of $22,125,000 on behalf of a class of thousands of borrowers.

   ▪   Holmes v. Bank of America, N.A.: The firm, as Co-Lead Counsel, prosecuted this
       national class action against Bank of America and its affiliates in the United States District
       Court for the Western District of North Carolina concerning alleged kickbacks received in
       connection with its force-placed wind insurance program. The firm obtained a settlement
       of $5.05 million on behalf of a class of thousands of borrowers.

Securities & Investor Protection
In the area of securities litigation, the firm has represented public institutional investors – such as
the retirement funds for the States of Pennsylvania, Connecticut, New Hampshire, New Jersey,
Louisiana and Ohio, as well as the City of Philadelphia and numerous individual investors and
private institutional investors. The firm was co-lead counsel in the Melridge Securities Litigation
in the Federal District Court in Oregon, in which jury verdicts of $88.2 million and a RICO judgment
of $239 million were obtained. Berger Montague has served as lead or co-lead counsel in
numerous other major securities class action cases where substantial settlements were achieved
on behalf of investors.

   ▪   In re Merrill Lynch Securities Litigation: Berger Montague, as co-lead counsel,
       obtained a recovery of $475 million for the benefit of the class in one of the largest
       recoveries among the recent financial crisis cases. (No. 07-cv-09633 (S.D.N.Y.)).

   ▪   In re: Oppenheimer Rochester Funds Group Securities Litigation: The firm, as co-
       lead counsel, obtained a $89.5 million settlement on behalf of investors in six tax-exempt
       bond mutual funds managed by OppenheimerFunds, Inc. (No. 09-md-02063-JLK (D.
       Col.)).

   ▪   In re KLA Tencor Securities Litigation: The firm, as a member of Plaintiffs’ Counsel’s
       Executive Committee, obtained a cash settlement of $65 million in an action on behalf of
       investors against KLA-Tencor and certain of its officers and directors. (No. 06-cv-04065
       (N.D. Cal.)).

   ▪   In re NetBank, Inc. Securities Litigation: The firm served as lead counsel in this certified
       class action on behalf of the former common shareholders of NetBank, Inc. The $12.5



                                                  17
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 19 of 34 - Page ID # 1034



       million settlement, which occurred after class certification proceedings and substantial
       discovery, is particularly noteworthy because it is one of the few successful securities
       fraud class actions litigated against a subprime lender and bank in the wake of the financial
       crisis. (No. 07-cv-2298-TCB (N.D. Ga.)).

   ▪   The City Of Hialeah Employees’ Retirement System v. Toll Brothers, Inc.: The firm,
       as co-lead counsel, obtained a class settlement of $25 million against Home Builder Toll
       Brothers, Inc. (No. 07-cv-1513 (E.D. Pa.)).

   ▪   In re Alcatel Alsthom Securities Litigation: The firm, as co-lead counsel, obtained a
       class settlement for investors of $75 million cash. (MDL Docket No. 1263 (PNB) (E.D.
       Tex.)).

   ▪   Qwest Securities Action: The firm represented New Jersey in an opt-out case against
       Qwest and certain officers, which was settled for $45 million. (C.A. No. L-3838-02
       (Superior Court New Jersey, Law Division)).

Whistleblower, Qui Tam, and False Claims Act
Berger Montague has represented whistleblowers in matters involving healthcare fraud, defense
contracting fraud, IRS fraud, securities fraud, and commodities fraud, helping to return more than
$3 billion to federal and state governments. In return, whistleblower clients retaining Berger
Montague to represent them in state and federal courts have received more than $500 million in
rewards. Berger Montague’s time-tested approach in whistleblower/qui tam representation
involves cultivating close, productive attorney-client relationships with the maximum degree of
confidentiality for our clients.

Judicial Praise for Berger Montague Attorneys

Berger Montague’s record of successful prosecution of class actions and other complex litigation
has been recognized and commended by judges and arbitrators across the country. Some
remarks on the skill, efficiency, and expertise of the firm’s attorneys are excerpted below.

Antitrust Cases

From Judge Lorna G. Schofield, of the U.S. District Court for the Southern District of New York:

       “I’m not sure I’ve ever seen a case without a single objection or opt-out, so congratulations
       on that.”

Transcript of the November 19, 2020 Hearing in Contant, et al. v. Bank of America Corp., et
al., No. 1:17-cv-03139 (S.D.N.Y.).




                                                18
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 20 of 34 - Page ID # 1035



From Judge William E. Smith, of the U.S. District Court for the District of Rhode Island:

       “The degree to which you all litigated the case is – you know, I can’t imagine attorneys
       litigating a case more rigorously than you all did in this case. It seems like every
       conceivable, legitimate, substantive dispute that could have been fought over was fought
       over to the max. So you, both sides, I think litigated the case as vigorously as any group
       of attorneys could. The level of representation of all parties in terms of the sophistication
       of counsel was, in my view, of the highest levels. I can’t imagine a case in which there was
       really a higher quality of representation across the board than this one.”

Transcript of the August 27, 2020 Hearing in In re Loestrin 24 Fe Antitrust Litigation, No. 13-
md-02472 (D.R.I.).


From Judge Margo K. Brodie, of the U.S. District Court for the Eastern District of New York:

       “Class counsel has without question done a tremendous job in litigating this case. They
       represent some of the best plaintiff-side antitrust groups in the country, and the size and
       skill of the defense they litigated against cannot be overstated. They have also
       demonstrated the utmost professionalism despite the demands of the extreme
       perseverance that this case has required…”

In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, No. 1:05-
md-01720 (E.D.N.Y. 2019) (Mem. & Order).


From Judge Brian M. Cogan, of the U.S. District Court of the Eastern District of New York:

       “This is a substantial recovery that has the deterrent effect that class actions are supposed
       to have, and I think it was done because we had really good Plaintiffs’ lawyers in this case
       who were running it.”

Transcript of the June 24, 2019 Fairness Hearing in In re Dental Supplies Antitrust Litigation,
No. 16-cv-696 (E.D.N.Y.).


From Judge Michael M. Baylson, of the U.S. District Court of the Eastern District of
Pennsylvania:

       “[C]ounsel…for direct action plaintiffs have done an outstanding job here with representing
       the class, and I thought your briefing was always very on point. I thought the presentation
       of the very contentious issues on the class action motion was very well done, it was very
       well briefed, it was well argued.”




                                                19
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 21 of 34 - Page ID # 1036



Transcript of the June 28, 2018 Hearing in In re Domestic Drywall Antitrust Litigation, No. MD-
13-2437 at 11:6-11.


From Judge Madeline Cox Arleo, of the U.S. District Court for the District of New Jersey praising
the efforts of all counsel:

       “I just want to thank you for an outstanding presentation. I don’t say that lightly . . . it’s not
       lost on me at all when lawyers come very, very prepared. And really, your clients should
       be very proud to have such fine lawyering. I don’t see lawyering like this every day in the
       federal courts, and I am very grateful. And I appreciate the time and the effort you put in,
       not only to the merits, but the respect you’ve shown for each other, the respect you’ve
       shown for the Court, the staff, and the time constraints. And as I tell my law clerks all the
       time, good lawyers don’t fight, good lawyers advocate. And I really appreciate that more
       than I can express.”

Transcript of the September 9 to 11, 2015 Daubert Hearing in Castro v. Sanofi Pasteur, No. 11-
cv-07178 (D.N.J.) at 658:14-659:4.


From Judge William H. Pauley, III, of the U.S. District Court of the Southern District of New York:

       “Class Counsel did their work on their own with enormous attention to detail and unflagging
       devotion to the cause. Many of the issues in this litigation . . . were unique and issues of
       first impression.”

                                                     * * *

       “Class Counsel provided extraordinarily high-quality representation. This case raised a
       number of unique and complex legal issues …. The law firms of Berger Montague and
       Coughlin Stoia were indefatigable. They represented the Class with a high degree of
       professionalism, and vigorously litigated every issue against some of the ablest lawyers
       in the antitrust defense bar.”

In re Currency Conversion Fee Antitrust Litigation, 263 F.R.D. 110, 129 (2009).


From Judge Faith S. Hochberg, of the United States District court for the District of New Jersey:

       “[W]e sitting here don’t always get to see such fine lawyering, and it’s really wonderful for
       me both to have tough issues and smart lawyers … I want to congratulate all of you for
       the really hard work you put into this, the way you presented the issues, … On behalf of
       the entire federal judiciary I want to thank you for the kind of lawyering we wish everybody
       would do.”



                                                  20
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 22 of 34 - Page ID # 1037




In re Remeron Antitrust Litig., Civ. No. 02-2007 (Nov. 2, 2005).


From U.S. District Judge Jan DuBois, of the U.S. District Court of the Eastern District of
Pennsylvania:

       “[T]he size of the settlements in absolute terms and expressed as a percentage of total
       damages evidence a high level of skill by petitioners … The Court has repeatedly stated
       that the lawyering in the case at every stage was superb, and does so again.”

In re Linerboard Antitrust Litig., 2004 WL 1221350, at *5-*6 (E.D. Pa. 2004).


From Judge Nancy G. Edmunds, of the U.S. District Court of the Eastern District of Michigan:

       “[T]his represents an excellent settlement for the Class and reflects the outstanding effort
       on the part of highly experienced, skilled, and hard working Class Counsel….[T]heir efforts
       were not only successful, but were highly organized and efficient in addressing numerous
       complex issues raised in this litigation[.]”

In re Cardizem CD Antitrust Litig., MDL No. 1278 (E.D. Mich., Nov. 26, 2002).


From Judge Charles P. Kocoras, of the U.S. District Court for the Northern District of Illinois:

       “The stakes were high here, with the result that most matters of consequence were
       contested. There were numerous trips to the courthouse, and the path to the trial court
       and the Court of Appeals frequently traveled. The efforts of counsel for the class has [sic]
       produced a substantial recovery, and it is represented that the cash settlement alone is
       the second largest in the history of class action litigation. . . .There is no question that the
       results achieved by class counsel were extraordinary [.]”

Regarding the work of Berger Montague in achieving more than $700 million in settlements with
some of the defendants in In Re Brand Name Prescription Drugs Antitrust Litigation, 2000
U.S. Dist. LEXIS 1734, at *3-*6 (N.D. Ill. Feb. 9, 2000).


From Judge Peter J. Messitte, of the U.S. District Court for the District of Maryland:

“The experience and ability of the attorneys I have mentioned earlier, in my view in reviewing the
documents, which I have no reason to doubt, the plaintiffs’ counsel are at the top of the profession
in this regard and certainly have used their expertise to craft an extremely favorable settlement
for their clients, and to that extent they deserve to be rewarded.”



                                                 21
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 23 of 34 - Page ID # 1038




Settlement Approval Hearing, Oct. 28, 1994, in Spawd, Inc. and General Generics v. Bolar
Pharmaceutical Co., Inc., CA No. PJM-92-3624 (D. Md.).


From Judge Donald W. Van Artsdalen, of the U.S. District Court for the Eastern District of
Pennsylvania:

       “As to the quality of the work performed, although that would normally be reflected in the
       not immodest hourly rates of all attorneys, for which one would expect to obtain excellent
       quality work at all times, the results of the settlements speak for themselves. Despite the
       extreme uncertainties of trial, plaintiffs’ counsel were able to negotiate a cash settlement
       of a not insubstantial sum, and in addition, by way of equitable relief, substantial
       concessions by the defendants which, subject to various condition, will afford the right, at
       least, to lessee-dealers to obtain gasoline supply product from major oil companies and
       suppliers other than from their respective lessors. The additional benefits obtained for the
       classes by way of equitable relief would, in and of itself, justify some upward adjustment
       of the lodestar figure.”

Bogosian v. Gulf Oil Corp., 621 F. Supp. 27, 31 (E.D. Pa. 1985).


 From Judge Krupansky, who had been elevated to the Sixth Circuit Court of Appeals:

       “Finally, the court unhesitatingly concludes that the quality of the representation
       rendered by counsel was uniformly high. The attorneys involved in this litigation
       are extremely experienced and skilled in their prosecution of antitrust litigation
       and other complex actions. Their services have been rendered in an efficient and
       expeditious manner, but have nevertheless been productive of highly favorable
       result.”

In re Art Materials Antitrust Litigation, 1984 CCH Trade Cases ¶65,815 (N.D. Ohio 1983).


From Judge Joseph Blumenfeld, of the U.S. District Court for the District of Connecticut:

       “The work of the Berger firm showed a high degree of efficiency and imagination,
       particularly in the maintenance and management of the national class actions.”

In re Master Key Antitrust Litigation, 1977 U.S. Dist. LEXIS 12948, at *35 (Nov. 4, 1977).

Securities & Investor Protection Cases




                                                22
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 24 of 34 - Page ID # 1039



From Judge Brantley Starr of the U.S. District Court for the Northern District of Texas, Dallas
Division:

       “I think y’all have been a model on how to handle a case like this. So I appreciate the
       diligence y’all have put in separating the fee negotiations until after the main event is
       resolved…Everything I see here is in great shape, and really a testament to y’all’s
       diligence and professionalism. So hats off to y’all…So thanks again for your
       professionalism in handling this case and handling the stipulated settlement. Y’all are
       model citizens, and so I wish I could send everyone to y’all’s school of litigation
       management.”

Howell Family Trust DTD 1/27/2004 v. Hollis Greenlaw, et al., No. 3:18-cv-02864-X (N.D. Tex.,
March 25, 2021).


From Judge Jed Rakoff of the U.S. District Court for the Southern District of New York:

       Court stated that lead counsel had made “very full and well-crafted” and “excellent
       submissions”; that there was a “very fine job done by plaintiffs’ counsel in this case”; and
       that this was “surely a very good result under all the facts and circumstances.”

In re Merrill Lynch & Co., Inc. Securities, Derivative & ERISA Litigation, Master File No. 07-
cv-9633(JSR)(DFE) (S.D.N.Y., July 27, 2009).


From Judge Michael M. Baylson of the U.S. District Court for the Eastern District of
Pennsylvania:

       “The Court is aware of and attests to the skill and efficiency of class counsel: they have
       been diligent in every respect, and their briefs and arguments before the Court were of
       the highest quality. The firm of Berger Montague took the lead in the Court proceedings;
       its attorneys were well prepared, articulate and persuasive.”

In re CIGNA Corp. Sec. Litig., 2007 U.S. Dist. LEXIS 51089, at *17-*18 (E.D. Pa. July 13, 2007).


From Judge Stewart Dalzell of the U.S. District Court for the Eastern District of Pennsylvania:

       “The quality of lawyering on both sides, but I am going to stress now on the plaintiffs’ side,
       simply has not been exceeded in any case, and we have had some marvelous counsel
       appear before us and make superb arguments, but they really don’t come any better than
       Mrs. Savett… [A]nd the arguments we had on the motion to dismiss [Mrs. Savett argued
       the motion], both sides were fabulous, but plaintiffs’ counsel were as good as they come.”




                                                23
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 25 of 34 - Page ID # 1040



In re U.S. Bioscience Secs. Litig., No. 92-0678 (E.D. Pa. April 4, 1994).


From Judge Wayne Andersen of the U.S. District Court for the Northern District of Illinois:

       “[Y]ou have acted the way lawyers at their best ought to act. And I have had a lot of
       cases…in 15 years now as a judge and I cannot recall a significant case where I felt people
       were better represented than they are here…I would say this has been the best
       representation that I have seen.”

In re: Waste Management, Inc. Secs. Litig., No. 97-C 7709 (N.D. Ill. 1999).


From Chancellor William Chandler, III of the Delaware Chancery Court:

       “All I can tell you, from someone who has only been doing this for roughly 22 years, is that
       I have yet to see a more fiercely and intensely litigated case than this case. Never in 22
       years have I seen counsel going at it, hammer and tong, like they have gone at it in this
       case. And I think that’s a testimony – Mr. Valihura correctly says that’s what they are
       supposed to do. I recognize that; that is their job, and they were doing it professionally.”

Ginsburg v. Philadelphia Stock Exchange, Inc., No. 2202 (Del. Ch., Oct. 22, 2007).


From Judge Stewart Dalzell of the U.S. District Court for the Eastern District of Pennsylvania:

       “Thanks to the nimble class counsel, this sum, which once included securities worth
       $149.5 million is now all cash. Seizing on an opportunity Rite Aid presented, class counsel
       first renegotiated what had been stock consideration into Rite Aid Notes and then this year
       monetized those Notes. Thus, on February 11, 2003, Rite Aid redeemed those Notes from
       the class, which then received $145,754,922.00. The class also received $14,435,104 in
       interest on the Notes.”

       “Co-lead counsel ... here were extraordinarily deft and efficient in handling this most
       complex matter... they were at least eighteen months ahead of the United States
       Department of Justice in ferreting out the conduct that ultimately resulted in the write down
       of over $1.6 billion in previously reported Rite Aid earnings. In short, it would be hard to
       equal the skill class counsel demonstrated here.”

In re Rite Aid Corp. Securities Litigation, 269 F. Supp. 2d 603, 605, n.1, 611 (E.D. Pa. 2003).


From Judge Helen J. Frye, United States District Judge for the U.S. District Court for the District
of Oregon:



                                                24
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 26 of 34 - Page ID # 1041




       “In order to bring about this result [partial settlements then totaling $54.25 million], Class
       Counsel were required to devote an unusual amount of time and effort over more than
       eight years of intense legal litigation which included a four-month long jury trial and full
       briefing and argument of an appeal before the Ninth Circuit Court of Appeals, and which
       produced one of the most voluminous case files in the history of this District.”

                                                   * * *

       “Throughout the course of their representation, the attorneys at Berger Montague and
       Stoll, Stoll, Berne, Lokting & Shlachter who have worked on this case have exhibited an
       unusual degree of skill and diligence, and have had to contend with opposing counsel who
       also displayed unusual skill and diligence.”

In Re Melridge, Inc. Securities Litigation, No. CV 87-1426-FR (D. Ore. April 15, 1996).


From Judge Marvin Katz of the U.S. District Court for the Eastern District of Pennsylvania:

       “[T]he co-lead attorneys have extensive experience in large class actions, experience that
       has enabled this case to proceed efficiently and professionally even under short deadlines
       and the pressure of handling thousands of documents in a large multi-district action...
       These counsel have also acted vigorously in their clients’ interests....”

                                                   * * *

       “The management of the case was also of extremely high quality.... [C]lass counsel is of
       high caliber and has extensive experience in similar class action litigation.... The
       submissions were of consistently high quality, and class counsel has been notably diligent
       in preparing filings in a timely manner even when under tight deadlines.”

Commenting on class counsel, where the firm served as both co-lead and liaison counsel in In re
Ikon Office Solutions, Inc. Securities Litigation, 194 F.R.D. 166, 177, 195 (E.D. Pa. 2000).


From Judge William K. Thomas, Senior District Judge for the United States District Court for the
Northern District of Ohio:

       “In the proceedings it has presided over, this court has become directly familiar with the
       specialized, highly competent, and effective quality of the legal services performed by
       Merrill G. Davidoff, Esq. and Martin I. Twersky, Esq. of Berger Montague....”

                                              * * *




                                                25
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 27 of 34 - Page ID # 1042



       “Examination of the experience-studded biographies of the attorneys primarily involved in
       this litigation and review of their pioneering prosecution of many class actions in antitrust,
       securities, toxic tort matters and some defense representation in antitrust and other
       litigation, this court has no difficulty in approving and adopting the hourly rates fixed by
       Judge Aldrich.”

Commenting in In re Revco Securities Litigation, Case No. 1:89CV0593, Order (N.D. Oh.
September 14, 1993).

Consumer Protection Cases

From Judge Paul A. Engelmayer of the U.S. District Court for the Southern District of New York:

       “I know the diligence of counsel and dedication of counsel to the class…Thank you, Ms.
       Drake. As always I appreciate the – your extraordinary dedication to your – to the class
       and the very obvious backwards and forwards familiarity you have with the case and level
       of preparation and articulateness today. It’s a pleasure always to have you before
       me…Class Counsel [] generated this case on their own initiative and at their own risk.
       Counsel’s enterprise and ingenuity merits significant compensation…Counsel here are
       justifiably proud of the important result that they achieved.”

Sept. 22, 2020, Final Approval Hearing, Gambles v. Sterling Info., Inc., No. 15-cv-9746.


From Judge Joel Schneider of the U.S. District Court for the District of New Jersey:

       “I do want to compliment all counsel for how they litigated this case in a thoroughly
       professional manner. All parties were zealously represented in the highest ideals of the
       profession, legitimately and professionally, and not the usual acrimony we see in these
       cases…I commend the parties and their counsel for a very workmanlike professional
       effort.”

Transcript of the September 10, 2020 Final Fairness Hearing in Somogyi, et al. v. Freedom
Mortgage Corp.


From Judge Harold E. Kahn of the Superior Court of California County of San Francisco:

       “You are extraordinarily impressive. And I thank you for being here, and for your candid,
       non-evasive response to every question I have. I was extremely skeptical at the outset of
       this morning. You have allayed all of my concerns and have persuaded me that this is an
       important issue, and that you have done a great service to the class. And for that reason,
       I am going to approve your settlement in all respects, including the motion for attorneys’
       fees. And I congratulate you on your excellent work.”



                                                26
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 28 of 34 - Page ID # 1043




Transcript of the November 7, 2017 Hearing in Loretta Nesbitt v. Postmates, Inc., No. CGC-15-
547146

Civil/Human Rights Cases

From Deputy Treasury Secretary Stuart E. Eizenstat:

       “We must be frank. It was the American lawyers, through the lawsuits they brought in U.S.
       courts, who placed the long-forgotten wrongs by German companies during the Nazi era
       on the international agenda. It was their research and their work which highlighted these
       old injustices and forced us to confront them. Without question, we would not be here
       without them.... For this dedication and commitment to the victims, we should always be
       grateful to these lawyers.”

In his remarks at the July 17, 2000, signing ceremony for the international agreements which
established the German Foundation to act as a funding vehicle for the payment of claims to
Holocaust survivors.

Insurance Litigation

From Judge Janet C. Hall, of the U.S. District Court of the District of Connecticut:

       Noting the “very significant risk in pursuing this action” given its uniqueness in that “there
       was no prior investigation to rely on in establishing the facts or a legal basis for the
       case….[and] no other prior or even now similar case involving parties like these plaintiffs
       and a party like these defendants.” Further, “the quality of the representation provided to
       the plaintiffs ... in this case has been consistently excellent…. [T]he defendant[s] ...
       mounted throughout the course of the five years the case pended, an extremely vigorous
       defense…. [B]ut for counsel’s outstanding work in this case and substantial effort over
       five years, no member of the class would have recovered a penny…. [I]t was an extremely
       complex and substantial class ... case ... [with an] outstanding result.”

Regarding the work of Berger Montague attorneys Peter R. Kahana and Steven L. Bloch, among
other co-class counsel, in Spencer, et al. v. The Hartford Financial Services Group, Inc., et
al., in the Order approving the $72.5 million final settlement of this action, dated September 21,
2010 (No. 3:05-cv-1681, D. Conn.).

Customer/Broker Arbitrations

From Robert E. Conner, Public Arbitrator with the National Association of Securities Dealers,
Inc.:




                                                27
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 29 of 34 - Page ID # 1044



       “[H]aving participated over the last 17 years in 400 arbitrations and trials in various
       settings, ... the professionalism and the detail and generally the civility of everyone
       involved has been not just a cause for commentary at the end of these proceedings but
       between ourselves [the arbitration panel] during the course of them, and ... the detail and
       the intellectual rigor that went into the documents was fully reflective of the effort that was
       made in general. I wanted to make that known to everyone and to express my particular
       respect and admiration.”

About the efforts of Berger Montague shareholders Merrill G. Davidoff and Eric L. Cramer, who
achieved a $1.1 million award for their client, in Steinman v. LMP Hedge Fund, et al., NASD
Case No. 98-04152, at Closing Argument, June 13, 2000.

Employment & Unpaid Wages Cases

From Judge Timothy R. Rice, United States Magistrate Judge for the U.S. District Court for the
Eastern District of Pennsylvania:

        Describing Berger Montague as “some of the finest legal representation in the
        nation,” who are “ethical, talented, and motivated to help hard working men and
        women.”

Regarding the work of Berger Montague attorney Camille F. Rodriguez in Gonzalez v. Veritas
Consultant Group, LLC, d/b/a Moravia Health Network, No. 2:17-cv-1319-TR (E.D. Pa. March
13, 2019).


From Judge Malachy E. Mannion, United States District Judge for the U.S. District Court for the
Middle District of Pennsylvania:

       “At the final approval hearing, class counsel reiterated in detail the arguments set
       forth in the named plaintiffs’ briefing. … The court lauded the parties for their
       extensive work in reaching a settlement the court deemed fair and reasonable.

                                               * * *

       “The court is confident that [class counsel] are highly skilled in FLSA collective and
       hybrid actions, as seen by their dealings with the court and the results achieved in
       both negotiating and handling the settlement to date.”

Acevedo v. Brightview Landscapes, LLC, No. 3:13-cv-2529, 2017 WL 4354809 (M.D. Pa. Oct.
2, 2017).




                                                 28
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 30 of 34 - Page ID # 1045



From Judge Joseph F. Bataillon, United States District Judge for the U.S. District Court for the
District of Nebraska:

       [P]laintiffs’ counsel succeeded in vindicating important rights. … The court is
       familiar with “donning and doffing” cases and based on the court’s experience,
       defendant meat packing companies’ litigation conduct generally reflects “what can
       only be described as a deeply-entrenched resistance to changing their
       compensation practices to comply with the requirements of FLSA.” (citation
       omitted). Plaintiffs’ counsel perform a recognized public service in prosecuting
       these actions as a ‘private Attorney General’ to protect the rights of
       underrepresented workers.

       The plaintiffs have demonstrated that counsel’s services have benefitted the class.
       … The fundamental policies of the FLSA were vindicated and the rights of the
       workers were protected.

Regarding the work of Berger Montague among other co-counsel in Morales v. Farmland Foods,
Inc., No. 8:08-cv-504, 2013 WL 1704722 (D. Neb. Apr. 18, 2013).


From Judge Jonathan W. Feldman, United States Magistrate Judge for the U.S. District Court
for the Western District of New York:

       “The nature of the instant application obliges the Court to make this point clear: In
       my fifteen years on the bench, no case has been litigated with more skill, tenacity
       and legal professionalism than this case. The clients, corporate and individual,
       should be proud of the manner in which their legal interests were brought before
       and presented to the Court by their lawyers and law firms.”

       and

       “…the Court would be remiss if it did not commend class counsel and all those
       who worked for firms representing the thousands of current and former employees
       of Kodak for the outstanding job they did in representing the interests of their
       clients. For the last several years, lead counsel responsibilities were shared by
       Shanon Carson …. Their legal work in an extraordinarily complex case was
       exemplary, their tireless commitment to seeking justice for their clients was
       unparalleled and their conduct as officers of the court was beyond reproach.”

Employees Committed For Justice v. Eastman Kodak, (W.D.N.Y. 2010) ($21.4 million
settlement).

Other Cases




                                                29
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 31 of 34 - Page ID # 1046



From Stephen M. Feiler, Ph.D., Director of Judicial Education, Supreme Court of Pennsylvania,
Administrative Office of Pennsylvania Courts, Mechanicsburg, PA on behalf of the Common Pleas
Court Judges (trial judges) of Pennsylvania:

       “On behalf of the Supreme Court of Pennsylvania and AOPC’s Judicial Education
       Department, thank you for your extraordinary commitment to the Dealing with
       Complexities in Civil Litigation symposia. We appreciate the considerable time you spent
       preparing and delivering this important course across the state. It is no surprise to me that
       the judges rated this among the best programs they have attended in recent years.”

About the efforts of Berger Montague attorneys Merrill G. Davidoff, Peter Nordberg and David F.
Sorensen in planning and presenting a CLE Program to trial judges in the Commonwealth of
Pennsylvania.

Attorneys

Shanon J. Carson – Managing Shareholder
Shanon J. Carson is a Managing Shareholder of the firm. He Co-Chairs the Employment & Unpaid
Wages, Consumer Protection, Defective Products, and Defective Drugs and Medical Devices
Departments and is a member of the Firm's Commercial Litigation, Employee Benefits & ERISA,
Environment & Public Health, Insurance Fraud, Predatory Lending and Borrowers' Rights, and
Technology, Privacy & Data Breach Departments.

Mr. Carson has achieved the highest peer-review rating, "AV," in Martindale-Hubbell, and has
received honors and awards from numerous publications. In 2009, Mr. Carson was selected as
one of 30 "Lawyers on the Fast Track" in Pennsylvania under the age of 40. In both 2015 and
2016, Mr. Carson was selected as one of the top 100 lawyers in Pennsylvania, as reported by
Thomson Reuters. In 2018, Mr. Carson was named to the Philadelphia Business Journal's "2018
Best of the Bar: Philadelphia's Top Lawyers."

Mr. Carson is often retained to represent plaintiffs in employment cases, wage and hour cases
for minimum wage violations and unpaid overtime, ERISA cases, consumer cases, insurance
cases, construction cases, automobile defect cases, defective drug and medical device cases,
product liability cases, breach of contract cases, invasion of privacy cases, false advertising
cases, excessive fee cases, and cases involving the violation of state and federal statutes. Mr.
Carson represents plaintiffs in all types of litigation including class actions, collective actions,
multiple plaintiff litigations, and single plaintiff litigation. Mr. Carson is regularly appointed by
federal courts to serve as lead counsel and on executive committees in class actions and mass
torts.

Mr. Carson is frequently asked to speak at continuing legal education seminars and other
engagements and is active in nonprofit and professional organizations. Mr. Carson currently
serves on the Board of Directors of the Philadelphia Trial Lawyers Association (PTLA) and as a
Co-Chair of the PTLA Class Action/Mass Tort Committee. Mr. Carson is also a member of the



                                                 30
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 32 of 34 - Page ID # 1047



American Association for Justice, the American Bar Foundation, Litigation Counsel of America,
the National Trial Lawyers - Top 100, and the Pennsylvania Association for Justice.

While attending the Dickinson School of Law of the Pennsylvania State University, Mr. Carson
was senior editor of the Dickinson Law Review and clerked for a U.S. District Court Judge. Mr.
Carson currently serves on the Board of Trustees of the Dickinson School of Law of the
Pennsylvania State University.

Peter R. Kahana – Shareholder
Peter R. Kahana is a Shareholder in the Insurance and Antitrust practice groups. He concentrates
his practice in complex civil and class action litigation involving relief for insurance policyholders
and consumers of other types of products or services who have been victimized by fraudulent
conduct and unfair business practices.

Significant class cases vindicating the rights of insurance policyholders or consumers in which
Mr. Kahana was appointed as co-class counsel have included: settlement in 2012 for $90 million
of breach of fiduciary duty and negligence claims (certified for trial in 2009) on behalf of a class
of former policyholder-members of Anthem Insurance Companies, Inc. ("Anthem") alleging the
class was paid insufficient cash compensation in connection with Anthem's conversion from a
mutual insurance company to a publicly-owned stock insurance company (a process known as
"demutualization") (Ormond v. Anthem, Inc., et al., USDC, S.D. Ind., Case No. 1:05-cv-01908
(S.D. Ind. 2012)); settlement in 2010 for $72.5 million of a nationwide civil RICO and fraud class
action (certified for trial in 2009) against The Hartford and its affiliates on behalf of a class of
personal injury and workers compensation claimants for the Hartford's alleged deceptive business
practices in settling these injury claims for Hartford insureds with the use of structured settlements
(Spencer, et al. v. The Hartford Financial Services Group, Inc., et al., 256 F.R.D. 284 (D. Conn.
2009)); settlement in 2009 for $75 million of breach of contract, Unfair Trade Practices Act and
insurance bad faith tort claims on behalf of a class of West Virginia automobile policyholders
(certified for trial in 2007) alleging that Nationwide Mutual Insurance Company failed to properly
offer and provide them with state-required optional levels of uninsured and underinsured motorist
coverage (Nationwide Mutual Insurance Company v. O'Dell, et al., Circuit Court of Roane County,
W. Va., Civ. Action No. 00-C-37); and, settlement in 2004 for $20 million on behalf of a class of
cancer victims alleging that their insurer refused to pay for health insurance benefits for
chemotherapy and radiation treatment (Bergonzi v. CSO, USDC, D.S.D., Case No. C2-4096). For
his efforts in regard to the Bergonzi matter, Mr. Kahana was named as the recipient of the
American Association for Justice's Steven J. Sharp Public Service Award, which is presented
annually to those attorneys whose cases tell the story of American civil justice and help educate
state and national policymakers and the public about the importance of consumers' rights.

Mr. Kahana has also played a leading role in major antitrust and environmental litigation, including
cases such as In re Brand Name Prescription Drugs Antitrust Litigation ($723 million
settlement), In re Ashland Oil Spill Litigation ($30 million settlement), and In re Exxon Valdez
($287 million compensatory damage award and $507.5 million punitive damage award). In
connection with his work as a member of the trial team that prosecuted In re The Exxon Valdez,



                                                 31
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 33 of 34 - Page ID # 1048



Mr. Kahana was selected in 1995 to share the Trial Lawyer of the Year Award by the Public
Justice Foundation.

Lane L. Vines – Senior Counsel
Lane L. Vines's practice is concentrated in the areas of securities/investor fraud, consumer
and qui tam litigation. For more than 17 years, Mr. Vines has prosecuted both class action
and individual opt-out securities cases for state government entities, public pension funds,
and other large investors. Mr. Vines also represents consumers in class actions involving
unlawful and deceptive practices, as well as relators in qui tam, whistleblower and False
Claims Act litigations. Mr. Vines is admitted to practice law in Pennsylvania, New Jersey
and numerous federal courts.

Mr. Vines also has experience in the defense of securities and commercial cases. For example,
he was one of the firm's principal attorneys defending a public company which obtained a pre-
trial dismissal in full of a proposed securities fraud class action against a gold mining company
based in South Africa. See In re DRDGold Ltd. Securities Litigation, 05-cv-5542 (VM), 2007 U.S.
Dist. LEXIS 7180 (S.D.N.Y. Jan. 31, 2007).

During law school, Mr. Vines was a member of the Villanova Law Review and served as a
Managing Editor of Outside Works. In that role, he selected outside academic articles for
publication and oversaw the editorial process through publication.

Prior to law school, Mr. Vines worked as an auditor for a Big 4 public accounting firm and a
property controller for a commercial real estate development firm, and served as the Legislative
Assistant to the Minority Leader of the Philadelphia City Council.

Mr. Vines has achieved the highest peer rating, "AV Preeminent" in Martindale-Hubbell for legal
abilities and ethical standards. Mr. Vines is admitted to practice law in Pennsylvania, New Jersey
and several federal courts.

Associates

John G. Albanese – Associate
John Albanese is an Associate in the Minneapolis office. Mr. Albanese concentrates his practice
on consumer protection with a focus on Fair Credit Reporting Act violations related to criminal
background checks. Mr. Albanese has also prosecuted class actions related to illegal online
lending, unfair debt collection, privacy breaches, and other consumer law issues. Mr. Albanese is
regularly invited to speak on consumer law and litigation issues. Mr. Albanese has obtained
favorable decisions for consumers in state and federal courts all over the country. He also
frequently represents consumer advocacy groups as amici curiae at the appellate level.

Mr. Albanese is a graduate of Columbia Law School and Georgetown University. At Columbia, he
was a managing editor of the Columbia Law Review and was elected to speak at graduation by




                                                32
8:18-cv-00362-JMG-SMB Doc # 108-4 Filed: 06/11/21 Page 34 of 34 - Page ID # 1049



his classmates. Mr. Albanese clerked for Magistrate Judge Geraldine Brown in the Northern
District of Illinois.

Y. Michael Twersky – Associate
Y. Michael Twersky concentrates his practice primarily on representing plaintiffs in complex
litigation, including on insurance, antitrust, and environmental matters.

In the past, Mr. Twersky has worked on a wide variety of insurance matters including an insurance
case in which a Federal District Court found on Summary Judgement that a large insurance
company had breached its policy when it denied benefits under an accidental death insurance
plan. Mr. Twersky has also worked on a number of antitrust class actions alleging that
pharmaceutical manufacturers wrongfully kept less expensive generic drugs off the market, in
violation of the antitrust laws, including: In re Skelaxin (Metaxalone) Antitrust Litigation, 1:12-md-
02343 (E.D. Tenn.) ($73 million settlement in 2014), and In re Solodyn Antitrust Litig., 14 MD 2503
(D. Mass.) (combined settlements in excess of $76 million in 2018). Mr. Twersky has also
represented inmates in connection with allegations that various inmate calling services charged
unreasonable rates and fees in violation of the Federal Communication Act. Mr. Twersky was also
involved in a proposed class action in Federal Court brought on behalf of Alaska-enrolled
Medicaid Healthcare Providers against the developers of the Alaska Medicaid Management
Information System Company alleging that providers were harmed as a result of the negligent
and faulty design and implementation of the MMIS system. See South Peninsula Hospital et al v.
Xerox State Healthcare, LLC, 3:15-cv-00177 (D. Alaska).

Currently, Mr. Twersky is litigating several complex class actions related to insurance products,
including proposed class actions related to COVID-19. Mr. Twersky is also involved in
environmental litigation on behalf of various states to recover the costs of remediation for
contamination to groundwater resources.

Mr. Twersky graduated from Temple University Beasley School of Law in 2011, where he was a
member of the Rubin Public Interest Law Honors Society and a Class Senator. In addition, Mr.
Twersky advised various clients in business matters as part of Temple University's Business Law
Clinic.




                                                 33
